United States Court of Appeals
                            For the Eighth Circuit
                         ___________________________

                                 No. 21-2274
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Robin Ray Keith

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                            Submitted: April 15, 2022
                              Filed: July 27, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Robin Keith, who pleaded guilty to possession with the intent to distribute
methamphetamine, received a 292-month prison sentence. See 21 U.S.C.
§ 841(a)(1), (b)(1)(A). He argues that the sentence is unreasonably long in light of
the mitigating factors he presented.
       We conclude the sentence is substantively reasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing the substantive
reasonableness of a sentence for an abuse of discretion); see also United States v.
Washington, 893 F.3d 1076, 1080 (8th Cir. 2018) (explaining that a sentence within
the advisory range is presumptively reasonable). The record establishes that the
district court 1 sufficiently considered the statutory sentencing factors, including
various mitigating and aggravating circumstances. See 18 U.S.C. § 3553(a). Among
them were Keith’s difficulties with addiction and his mental health, even though the
court placed greater weight on the potential danger Keith posed to the public and the
“serious drug quantities” he distributed. Just because Keith would have weighed
these factors differently does not mean the court abused its discretion. See United
States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016) (per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                  -2-